                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                             IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                  FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10   UNITED STATES ex rel. KARLA
                                                                         11   ABEA,
United States District Court




                                                                                                                                                No. C 18-06296 WHA
                                                                                             Relator,
                               For the Northern District of California




                                                                         12
                                                                         13     v.
                                                                                                                                                ORDER GRANTING IN
                                                                         14   DEBBIE ODIYE, GODWIN ODIYE and                                    PART MOTION FOR
                                                                              DOES 1 through 50, inclusive,                                     LEAVE TO AMEND AND
                                                                         15                                                                     VACATING HEARING
                                                                                             Defendants.
                                                                         16                                              /

                                                                         17                                           INTRODUCTION
                                                                         18          In this claim for relief, the plaintiff relator in Section 8 housing alleges that defendant
                                                                         19   landlords have violated the Federal False Claims Act and various state and local laws.
                                                                         20   Although a case management order deadline ordered that requests for leave to amend be made
                                                                         21   by June 28, 2019 — five months ago — plaintiff now requests for leave to amend the complaint.
                                                                         22   For the reasons stated below, this order holds that plaintiff’s requests are GRANTED IN PART and
                                                                         23   DENIED IN PART. The hearing set for November 21, 2019, is VACATED.
                                                                         24                                             STATEMENT
                                                                         25          Plaintiff relator rents a San Francisco residential unit from defendant, residing in the
                                                                         26   “upper unit” of a single-family home which has been converted into two units. The units share
                                                                         27   one electricity, gas, and water meter. Plaintiff’s tenancy was subsidized through the Section 8
                                                                         28   Housing Choice Voucher Program. The program is administered by the San Francisco Housing
                                                                          1   Authority, which receives funding from the United Stated Department of Housing and Urban
                                                                          2   Development. In order to be eligible for Section 8 tenant-based housing assistance payments,
                                                                          3   landlords are required to enter into an agreement with SFHA entitled Housing Assistance
                                                                          4   Payment Contract, referred to as a HAP Contract. Under the HAP Contract, a housing subsidy
                                                                          5   is paid directly to the landlord on behalf of the participating family, based on SFHA’s calculation
                                                                          6   of “reasonable rent.” The family then pays the difference between the actual rent charged by the
                                                                          7   landlord and the government subsidy. 24 C.F.R. § 982.1(a). Defendant received payments from
                                                                          8   SFHA through this program by reason of plaintiff’s Section 8 tenancy (First Amd. Compl. ¶¶ 8,
                                                                          9   9, 16, 18–20).
                                                                         10          Throughout plaintiff’s tenancy, however, plaintiff and defendant have clashed.
                                                                         11   This conflict culminated in October 2018, when plaintiff brought the present action against
United States District Court
                               For the Northern District of California




                                                                         12   defendant. Plaintiff asserts twelve claims against defendant, including violations of the False
                                                                         13   Claims Act, 31 U.S.C. § 3729 et seq., and various other violations of state and local law.
                                                                         14          In February 2019, defendant filed a motion to dismiss (Dkt. No. 15). In March, after
                                                                         15   full briefing on the motion to dismiss but before oral argument or ruling, plaintiff filed a first
                                                                         16   amended complaint. The undersigned denied the motion to dismiss as moot (Dkt. Nos. 21, 22,
                                                                         17   24). Later that month, defendant filed a motion to dismiss several claims in the first amended
                                                                         18   complaint (Dkt. No. 29). The undersigned issued both an order denying the motion to dismiss
                                                                         19   and an order scheduling case management. The scheduling order provided that leave to amend
                                                                         20   pleadings must be sought by June 28, 2019, non-expert discovery must be completed by January
                                                                         21   2020, and the trial date to be set for April 2020 (Dkt. Nos. 37, 40). The parties engaged in
                                                                         22   mediation in September.
                                                                         23          Despite the deadline to amend having long since passed, plaintiff now moves to amend
                                                                         24   the pleadings. Plaintiff alleges that this delayed amendment is necessary to (1) amend existing
                                                                         25   False Claims Act claims to conform to allegedly new evidence, (2) allege a new claim based on
                                                                         26   new evidence, and (3) dismiss a claim barred by the statute of limitations. Defendant in turn
                                                                         27   makes a motion to strike and a motion for sanctions (Dkt. Nos. 50–52). For the reasons stated
                                                                         28


                                                                                                                                2
                                                                          1   below, this order holds that plaintiff’s request to dismiss the claim barred by the statutes of
                                                                          2   limitations is GRANTED. All other requests are DENIED.
                                                                          3                                                ANALYSIS
                                                                          4           Leave to amend a complaint shall be freely given when justice so requires under
                                                                          5   FRCP 15(a). This standard is applied liberally. FRCP 15(a) does not apply, however, when a
                                                                          6   district court has established a deadline for amended pleadings under FRCP 16(b). Johnson v.
                                                                          7   Mammoth Recreations, Inc., 975 F.2d 604, 607–08 (9th Cir. 1992). Once a scheduling order has
                                                                          8   been entered, the liberal policy favoring amendments no longer applies. Subsequent
                                                                          9   amendments are not allowed without a request to first modify the scheduling order. Id. at
                                                                         10   608–09. At that point, FRCP 16(b)(4) provides that leave to amend following entry of such a
                                                                         11   case management order may be granted only upon a showing of “good cause” for the delay and
United States District Court
                               For the Northern District of California




                                                                         12   with the judge’s consent. This good cause standard “primarily considers the diligence of the
                                                                         13   party seeking the amendment.” Coleman v. Quaker Oats, 232 F.3d 1271, 1294 (9th Cir. 2000).
                                                                         14           As an initial matter, plaintiff failed to first request to modify the scheduling order.
                                                                         15   She merely moved to amend her complaint. Her motion makes no reference to the passed
                                                                         16   June deadline. Our court of appeals has generally declined to consider motions to amend the
                                                                         17   complaint as motions to amend the scheduling order. Johnson, 975 F.2d at 608–09. Even if
                                                                         18   this order were to treat plaintiff’s motion as such, the result would not change. As will be shown
                                                                         19   below, plaintiff cannot meet the good cause standard under FRCP 16(b).
                                                                         20           1.      MOTION TO AMEND FACTS RELATING TO FALSE CLAIMS ACT ALLEGATIONS.
                                                                         21           Plaintiff first seeks leave to amend so as to square the complaint’s description of the HAP
                                                                         22   Contract with new factual developments. Neither party possesses the subject HAP Contract, so
                                                                         23   its terms cannot be easily discerned. Instead, plaintiff describes the contents of the HAP
                                                                         24   Contract in the first amended complaint. As relevant here, it alleges: (1) defendant entered into
                                                                         25   a HAP Contract with the SFHA; (2) the HAP Contract was not signed; (3) defendant entered into
                                                                         26   an oral contract with the United States by which defendant understood she would need to comply
                                                                         27   with the terms of the HAP Contract; and (4) the HAP Contract provided that defendant would
                                                                         28   pay for utilities.


                                                                                                                                 3
                                                                          1          Plaintiff argues that two recent developments require this description be adjusted.
                                                                          2   First, in August 2019 defendant deposed an SFHA employee who explained that “the HAP
                                                                          3   Contract must have been in writing and signed by [d]efendant in order for any subsidy payments
                                                                          4   to be issued” (Hain Decl. ¶ 3, emphasis added). Second, SFHA produced the complete file on
                                                                          5   plaintiff’s tenancy at the subject residence, and it revealed conflicting indications over who the
                                                                          6   HAP Contract listed as responsible for utility payments. Thus, plaintiff argues, “it is no longer
                                                                          7   appropriate for the complaint to allege that the HAP Contract was verbal” or that it “must have
                                                                          8   provided that defendant would pay all utilities” (Br. at 13). Plaintiff therefore seeks to amend
                                                                          9   the complaint to (1) allege the HAP Contract was written and (2) allege three possible theories of
                                                                         10   whom the HAP Contract listed as responsible for utilities, pleaded in the alternative.
                                                                         11          To start, plaintiff cannot show good cause to amend the complaint to allege the HAP
United States District Court
                               For the Northern District of California




                                                                         12   Contract was written. Plaintiff contends she has shown due diligence by seeking to amend soon
                                                                         13   after the deposition of the SFHA employee. Yet, given the importance of the HAP Contract in
                                                                         14   this matter, and of SFHA’s role generally, plaintiff has given no excuse for delaying to depose an
                                                                         15   SFHA employee or otherwise discern the nature of HAP Contracts. Moreover, plaintiff bases
                                                                         16   the delayed amendment on circumstantial evidence, namely, the experiences of an SFHA
                                                                         17   employee, not the HAP Contract itself which is still apparently amiss. This is not enough to
                                                                         18   show good cause under FRCP 16(b).
                                                                         19          Neither can plaintiff show good cause to amend to allege three alternative theories about
                                                                         20   who the HAP Contract listed as responsible for utility payments. Plaintiff was prompted to
                                                                         21   make this amendment after defendant, in August, gave plaintiff a hard copy of SFHA’s file on
                                                                         22   plaintiff’s tenancy at the subject residence. Plaintiff’s attorney, however, received that file via
                                                                         23   email in May 2019, a full month before the June deadline. That plaintiff overlooked the email
                                                                         24   and thereafter failed to inquire about the file, despite its importance, is little excuse for a delayed
                                                                         25   amendment when the standard is diligence. Moreover, given that the parties do not possess the
                                                                         26   subject HAP Contract and so its contents cannot be definitively discerned, plaintiff should have
                                                                         27   plead in the alternative to begin with. Accordingly, plaintiff’s motion to amend facts in the
                                                                         28   complaint relating to the HAP Contract is DENIED.


                                                                                                                                 4
                                                                          1          2.      MOTION TO ADD NEW CLAIM OF TENANT HARASSMENT.
                                                                          2          Plaintiff also moves to amend to add an additional claim of tenant harassment under
                                                                          3   S.F.A.C. § 37.10B. Plaintiff bases this claim on two alleged facts. First, defendant required
                                                                          4   plaintiff to pay $100 for a parking spot in violation of the False Claims Act and then unlawfully
                                                                          5   withdrew plaintiff’s parking privileges when she could no longer pay. Second, defendant
                                                                          6   attempted to extract additional security deposit funds from plaintiff. In both instances, plaintiff
                                                                          7   says defendant acted in bad faith, a requisite for a tenant harassment claim under § 37.10B.
                                                                          8          The events giving rise to these facts occurred before the June 2019 amendment deadline.
                                                                          9   Plaintiff, however, says she did not have evidence of defendant’s bad faith in these matters until
                                                                         10   recently, and therefore could not state a claim for tenant harassment until now. That evidence
                                                                         11   consists of two letters written by defendant. In the first letter, dated April 2016 and “found” by
United States District Court
                               For the Northern District of California




                                                                         12   plaintiff in September 2019, defendant states that plaintiff lost her parking privileges when she
                                                                         13   stopped paying the $100. Plaintiff has presumably been in possession of this letter since 2016.
                                                                         14   In the second letter, dated September 2019, defendant states that plaintiff never lost parking
                                                                         15   privileges and that defendant was not seeking additional security deposit funds.
                                                                         16          Plaintiff contends the contradiction in the letters shows defendant has lied and acted in
                                                                         17   bad faith regarding the parking space and security deposit. Plaintiff also asserts she acted in due
                                                                         18   diligence bringing this claim now, as she did not find the April 2016 letter nor receive the
                                                                         19   September 2019 letter until recently, both of which were needed to specifically allege bad faith.
                                                                         20   This order disagrees. To repeat, the facts giving rise to the tenant harassment claim occurred
                                                                         21   long before the June amendment deadline. The original complaint from October 2018 even
                                                                         22   alleges these facts at length as the basis for a different claim. Similarly, defendant wrote and
                                                                         23   delivered the 2016 letter to plaintiff years ago. That plaintiff only just found it recently,
                                                                         24   when this lawsuit commenced a year ago and the June deadline passed five months ago, is not
                                                                         25   persuasive — it was plaintiff’s burden to uncover at least the facts in her own possession at the
                                                                         26   outset of this litigation. Thus, the only “new” evidence plaintiff can point to is the 2019 letter.
                                                                         27          Plaintiff insists the 2019 letter has “changed the facts of this case drastically” (Dkt. No.
                                                                         28   52 at 2). Not so. The two letters undoubtedly contradict, but the 2019 letter does not alter the


                                                                                                                                5
                                                                          1   underlying facts so significantly that the claim for tenant harassment could not have been
                                                                          2   brought before. It merely adds additional fluff to a near decade-long saga between defendant
                                                                          3   and plaintiff. Thus, plaintiff fails to show good cause for this amendment. Accordingly,
                                                                          4   plaintiff’s motion to amend the complaint to add a claim of tenant harassment under S.F.A.C. §
                                                                          5   37.10B is DENIED.
                                                                          6           3.      MOTION TO WITHDRAW CIVIL CODE § 1942.4 CLAIM.
                                                                          7           Finally, plaintiff moves to amend to withdraw her Civil Code § 1942.4 claim, given it is
                                                                          8   barred by the statute of limitations. Defendant does not oppose. The motion is GRANTED.
                                                                          9           4.      MOTION TO STRIKE.
                                                                         10           In the opposition brief, defendant states plaintiff’s attorney included confidential
                                                                         11   settlement discussions in Exhibit M to her motion to amend. Defendant requests the Court either
United States District Court
                               For the Northern District of California




                                                                         12   disregard or strike that evidence from the record. This order does not rely on the referenced
                                                                         13   information. Nevertheless, the motion to strike is GRANTED. Do not put settlement discussions
                                                                         14   in the court files.
                                                                         15           5.      MOTION FOR SANCTIONS.
                                                                         16           Defendant also requests sanctions pursuant to FRCP 16(f) in her opposition. Under
                                                                         17   FRCP 16(f), sanctionable conduct includes “a party’s failure to obey a scheduling or pretrial
                                                                         18   order . . . .” In addition to sanctions, a party or party’s attorney may be subject to pay the
                                                                         19   reasonable expenses incurred because of any noncompliance, including attorney’s fees, unless
                                                                         20   noncompliance is substantially justified. Sanctionable conduct requires “conduct amounting to
                                                                         21   recklessness, gross negligence, repeated — although unintentional — flouting of court rules, or
                                                                         22   willful misconduct.” Imposition of monetary sanctions which “punishes mere negligence on the
                                                                         23   part of counsel is not necessary to the orderly functioning of the court system, especially in light
                                                                         24   of the availability of alternative remedies.” Zambrano v. City of Tustin, 885 F. 2d 1473, 1480
                                                                         25   (9th Cir. 1989).
                                                                         26           Plaintiff’s filing of the instant motion does not amount to recklessness, gross negligence,
                                                                         27   repeated flouting of court rules, or willful misconduct. Defendant’s request for monetary
                                                                         28   sanctions pursuant to FRCP 16(f) is DENIED.


                                                                                                                                6
                                                                          1                                          CONCLUSION
                                                                          2          To the extent stated above, plaintiff’s motion to amend to withdraw the Civil Code
                                                                          3   § 1942.4 claim only and defendant’s motion to strike are GRANTED. All other motions are
                                                                          4   DENIED. The hearing set for November 21, 2019, is VACATED.
                                                                          5
                                                                          6          IT IS SO ORDERED.
                                                                          7
                                                                          8   Dated: November 15, 2019.
                                                                                                                                WILLIAM ALSUP
                                                                          9                                                     UNITED STATES DISTRICT JUDGE
                                                                         10
                                                                         11
United States District Court
                               For the Northern District of California




                                                                         12
                                                                         13
                                                                         14
                                                                         15
                                                                         16
                                                                         17
                                                                         18
                                                                         19
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28


                                                                                                                            7
